     Case 1:17-cr-00135-NONE-SKO Document 450 Filed 03/05/21 Page 1 of 2
                                                               (SPACE BELOW FOR FILING STAMP ONLY)
 1

 2
      Roger S. Bonakdar, #253920
 3    2344 TULARE ST., SUITE 200
      FRESNO, CALIFORNIA 93721
 4    PHONE (559) 495-1545
      FAX (559) 495-1527
 5    Attorney for DEFENDANT, ABRAHAM SIGALA

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10                                        ******
11    UNITED STATES OF AMERICA,                         CASE NO. 1:17-CR-00135-11 DAD

12                                    Plaintiff,

13                             v.                       ORDER EXONERATING BOND

14    ABRAHAM SIGALA,

15                                   Defendant.

16
             Defendant Abraham Sigala (herein “Mr. Sigala”), motion for an Order Exonerating
17
      Bond having come before this Court, and good cause appearing therefore, it is hereby
18
      ORDERED:
19
             The Court finds that Mr. Sigala was released pursuant to a $1,500.00 cash bond
20
      posted on or about May 16, 2017. Mr. Sigala is no longer subject to the custody of this Court
21
      having fully complied with the terms and conditions of his supervised release.
22
             THEREFORE IT IS ORDERED that the Clerk of the Court is to exonerate the $1,500
23
      cash bond posted in this case, with said funds being released to the depositor of record who
24
      paid said funds on behalf of Mr. Sigala on May 16, 2017, Document Nos. 102, 111, Receipt
25
      No. CAE100035744, on behalf of Mr. Sigala.
26

27

28    ///
                                                 1
                                       ORDER EXONERATING BOND
     Case 1:17-cr-00135-NONE-SKO Document 450 Filed 03/05/21 Page 2 of 2
 1
      IT IS SO ORDERED.
 2
         Dated:   March 4, 2021
 3
                                              UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                                  ORDER EXONERATING BOND
